         Case 6:18-cv-00887-MC         Document 85       Filed 03/19/21     Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

MONICA B. WILLIAMS, an individual,

               Plaintiff,                             Case No. 6:18-cv-00887-MK

               v.                                     ORDER

RAY KLEIN, INC., a foreign
Business corporation, dba Professional
Credit and Professional Credit Services,
and JUANITA YOUNG-CHAPA,
an individual

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

77), and the matter is now before this Court on Defendants’ Objections. See 28 U.S.C. §

636(b)(1)(B), Fed. R. Civ. P. 72(b). The Court reviews de novo. United States v. Bernhardt, 840

F.2d 1441, 1445 (9th Cir. 1988). The Court finds no error and concludes the report is correct.

       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 77) is adopted in

full. Defendant Young-Chapa’s motion is GRANTED in part on the issue relating to Plaintiff’s

gross-earned income goal and the Professional Credit Service commission policies but is otherwise

DENIED. Defendants’ motion to causation on Plaintiff’s First, Second, and Third claims for relief

1 –ORDER
         Case 6:18-cv-00887-MC        Document 85      Filed 03/19/21     Page 2 of 2




are DENIED. Defendants’ motion as to the alleged failure to accommodate on counts three and

four of Plaintiff’s Second Claim for relief should be GRANTED. The parties are further

ORDERED to confer and provide a joint status report within 30 days of this order.



IT IS SO ORDERED.

       DATED this 19th day of March, 2021.



                                            __s/Michael J. McShane________________
                                                  MICHAEL McSHANE
                                           UNITED STATES DISTRICT JUDGE




2 –ORDER
